

 
December 26, 2004


DELTA OIL & GAS INC.


Re: Amendment to Closing Dates
Todd Creek and Hillsprings Participation Proposals
______________________________________________________________
 
Pursuant to our recent conversation, this letter will confirm each of our
company's agreement to the revisions of each of the separate Participation
Proposals dated November 26, 2004 between Delta and Win covering lands in the
Todd Creek and Hillsprings Areas of Alberta.
 
     1.     Clause 3 of the Participation Proposal for each of the Participation
Proposals dated November 26, 2004 is hereby amended by replacing “December
              31, 2004” with “January 14, 2005”.

 
     2.     The following shall be added as Clauses 16, 17 and 18 to each of the
Participation Proposals dated November 26, 2004:

 
              16.     Delta warrants that it is not a non-resident of Canada
within the meaning of the Income Tax Act (Canada);

 
              17.     Delta represents that it has conducted due diligence
enquiries and investigations as typically required in order to determine its
decision to enter into
                         and complete the transaction contemplated herein and as
such has relied on its own expertise in making its decision to enter into this
Agreement;
 
              18.     Delta covenants and agrees to indemnify and save harmless
Win of and from any losses, debts, damages, liabilities, expenses, claims,
demands or
                        costs (including legal costs on a solicitor-client
basis) suffered or incurred by Win directly or indirectly as a result of or
arising out of any breach
                        by Delta of any of the provisions contained in this
Agreement.

 
In consideration for Win’s granting the revision to the Closing Date, Delta
agrees to pay to Win the sum of fifty thousands ($50,000 US) dollars (US Funds)
on or before December 31, 2004 (hereinafter referred to as the “Deposit”).
 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax: (403) 265-7767



  1   

--------------------------------------------------------------------------------


In the event Delta does not make the payments contemplated under the separate
Participation Proposals dated November 26, 2004 on or before the revised Closing
Date, the Deposit shall be forfeited to Win for its sole use and benefit.


For the purpose of completing the transfer of funds to satisfy the payment of
the Purchase Price and the Deposit, the following is the information required
for transferring of funds to Win:


                              Company:          Win Energy Corporation
                              Bank:                 HSBC
                              Bank                  Code: 016
                              Branch:               333 - 5th Ave. S.W. Calgary,
AB. T2P 3B6
                             Account No.:      10149-093365-001 (CAD)
                             Swift Code:         HKBCCATT
                             ABA NO:           021001088 (use only for U.S.
funds)


Please indicate your acceptance of these amendments by signing and returning one
(1) copy of this letter to the undersigned.


Yours truly,


WIN ENERGY CORPORATION


/s/ Matthew Philipchuk   
Vice President - Operations




AGREED TO AND ACCEPTED THIS 29 DAY OF DECEMBER, 2004


/s/ Douglas N. Bolen  


DELTA OIL & GAS INC.

 
Win Energy Corporation
Suite 240, 640 - 8th Avenue S.W. Calgary, Alberta, T2P 1G7
Bus: (403) 265-7787 - Fax: (403) 265-7767


  2   

--------------------------------------------------------------------------------